Exhibit 10.1

GUARANTY

THIS GUARANTY (this “Guaranty”) is made as of August 8, 2012, by Algonquin
Power & Utilities Corp., a corporation organized under the Laws of Canada (the
“Guarantor”), in favor of Atmos Energy Corporation, a corporation incorporated
in the State of Texas and the Commonwealth of Virginia (“Seller”). Capitalized
terms used but not defined herein have the meanings given to such terms in the
Asset Purchase Agreement (defined below).

1. Guaranty. To induce Seller to enter into that certain Asset Purchase
Agreement, dated as of the date hereof, by and between Liberty Energy (Georgia)
Corp., a Georgia corporation (“Buyer”), and Seller (as amended, supplemented or
otherwise modified from time to time, the “Purchase Agreement”), and for other
good and valuable consideration, Guarantor hereby absolutely, unconditionally
and irrevocably guarantees to Seller the full and prompt payment, when due, of
the Purchase Price (including any adjustment thereof, whenever due) and the full
and prompt payment and performance of all other obligations of Buyer (and
Buyer’s successors and permitted assigns under the Purchase Agreement) to Seller
to be performed prior to or upon Closing under the Purchase Agreement
(collectively, the “Obligations”). All sums payable by Guarantor hereunder shall
be paid in immediately available funds.

2. Nature of Guaranty. This is an unconditional guaranty of payment and
performance and not of collectibility, and a separate action or actions may be
brought and prosecuted against Guarantor to enforce this Guaranty, irrespective
of whether any action is brought against Buyer or whether Buyer is joined in any
such action or actions. Seller shall not be obligated to file any claim relating
to the Obligations in the event that Buyer becomes subject to a bankruptcy,
reorganization or similar proceeding, and the failure of Seller to so file shall
not affect Guarantor’s obligations hereunder. In the event that any payment by
Buyer to Seller in satisfaction of any Obligation is rescinded or must otherwise
be returned for any reason whatsoever, Guarantor shall remain liable hereunder
with respect to such Obligation as if such payment had not been made.

3. Changes in Obligations; Certain Waivers.

(a) Guarantor agrees that Seller may at any time and from time to time, without
notice to or further consent of Guarantor, extend the time for payment or
performance of any of the Obligations, and may also make any agreement with
Buyer for the extension, renewal, payment, compromise, discharge or release
thereof, in whole or in part, or for any modification of the terms thereof or of
any agreement between Seller and Buyer without in any way impairing or affecting
Guarantor’s obligations under this Guaranty. Guarantor agrees that the
obligations of Guarantor hereunder shall not be released, modified or
discharged, in whole or in part, by: (i) the failure of Seller to assert any
claim or demand or to enforce any right or remedy against Buyer, Guarantor, or
others; (ii) any change in the time, place or manner of payment or performance
of any of the Obligations or any rescission, waiver, compromise, consolidation
or other amendment or modification of any of the terms or provisions of the
Purchase Agreement; (iii) the addition, substitution or release of any Person
interested in the transactions contemplated by the Purchase Agreement; (iv) any
change in the corporate existence, structure or ownership of Buyer or of any
other Person interested in the transactions contemplated by the Purchase
Agreement; (v) any voluntary or involuntary insolvency, bankruptcy,
reorganization, liquidation,



--------------------------------------------------------------------------------

dissolution, receivership, marshaling of assets, assignment for the benefit of
creditors or other similar proceeding affecting Buyer or any other Person
interested in the transactions contemplated by the Purchase Agreement; (vi) the
existence of any claim, set-off or other right which Guarantor may have at any
time against Seller, whether in connection with the Obligations or otherwise;
(vii) the adequacy of any other means Seller may have of obtaining payment or
performance of the Obligations; (viii) the value, genuineness, validity or
enforceability of the Purchase Agreement or any other agreement or instrument
referred to herein or therein; or (ix) any other act or omission that may in any
manner or to any extent vary the risk of or to Guarantor or otherwise operate as
a discharge of Guarantor as a matter of Law or equity (other than as a result of
payment and performance of the Obligations in accordance with their terms).

(b) To the fullest extent permitted by Law, Guarantor hereby expressly waives
any and all rights or defenses arising by reason of any Law which would
otherwise require any election of remedies by Seller. Guarantor hereby waives
promptness, diligence, notice of the acceptance of this Guaranty and of the
Obligations, presentment, demand for payment, notice of non-performance,
default, dishonor and protest, notice of any Obligations incurred and all other
notices of any kind (other than notices required to be given under the Purchase
Agreement), all defenses which may be available by virtue of any valuation,
stay, moratorium Law or other similar Law now or hereafter in effect, any right
to require the marshaling of assets of Buyer or any other Person interested in
the transactions contemplated by the Purchase Agreement, all rights of
subrogation, indemnification or contribution (whether arising by contract or
operation of law, including, without limitation, any such right under
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights) arising prior to the satisfaction in full of the Obligations and all
suretyship defenses generally. Guarantor acknowledges that it will receive
substantial direct and indirect benefits from the transactions contemplated by
the Purchase Agreement and that the waivers set forth in this Guaranty are
knowingly made in contemplation of such benefits. Guarantor hereby covenants and
agrees that it shall not institute, and shall cause its respective Affiliates
not to institute, any proceedings asserting that this Guaranty is illegal,
invalid or unenforceable in accordance with its terms, subject to (i) the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar Laws affecting creditors’ rights generally, and
(ii) general equitable principles (whether considered in a proceeding in equity
or at Law).

4. No Waiver; Cumulative Rights. No failure on the part of Seller to exercise,
and no delay in exercising, any right, remedy or power hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise by Seller of any
right, remedy or power hereunder preclude any other or future exercise of any
right, remedy or power hereunder. Each and every right, remedy and power hereby
granted to Seller or allowed it by Law or other agreement shall be cumulative
and not exclusive of any other, and may be exercised by Seller at any time or
from time to time.

 

- 2 -



--------------------------------------------------------------------------------

5. Representations and Warranties. Guarantor hereby represents and warrants to
Seller that:

(a) Guarantor is a corporation, duly organized, validly existing and in good
standing under the Laws of Canada and has all necessary corporate power and
authority to enter into and carry out its obligations hereunder;

(b) the execution, delivery and performance of this Guaranty have been duly
authorized by all necessary action and do not contravene any provision of
Guarantor’s charter, articles or certificate of incorporation, bylaws or similar
organizational documents or any law, regulation, rule, decree, order, judgment
or contractual restriction binding on Guarantor or its assets, and do not and
will not cause any security interest, lien or other Encumbrance to be created or
imposed upon any of Guarantor’s assets or property;

(c) all consents, approvals, authorizations, permits or filings with and
notifications to, any governmental authority necessary for the due execution,
delivery and performance of this Guaranty by Guarantor have been obtained or
made and all conditions thereof have been duly complied with, and no other
action by, and no notice to or filing with, any Governmental Entity is required
in connection with the execution, delivery or performance of this Guaranty;

(d) this Guaranty has been duly and validly executed and constitutes a valid and
legally binding obligation of Guarantor, enforceable against Guarantor in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
reorganization and other laws of general applicability relating to or affecting
creditors’ rights generally and to general principles of equity; and

(e) Guarantor has the financial capacity to pay and perform its Obligations
under this Guaranty, and to obtain all funds necessary for Guarantor to fulfill
its Obligations under this Guaranty for so long as this Guaranty shall remain in
effect in accordance with Section 8 hereof.

6. No Assignment; Amendment. This Guaranty shall not be assigned by operation of
Law or otherwise. This Guaranty may be amended only by an instrument in writing
executed by Guarantor and Seller.

7. Notices. All notices, requests and other communications hereunder shall be in
writing and shall be deemed to have been given upon receipt if either
(a) personally delivered, (b) sent by registered or certified mail, return
receipt requested, as of the date such receipt indicates by signature, (c) sent
by overnight delivery via a nationally recognized carrier, or (d) by facsimile
with, and as of the date of, completed transmission being acknowledged: (i) to
Seller at the addresses set forth in Section 11.3 of the Purchase Agreement; or
(ii) to Guarantor at the following address (or in each case at such other
address or facsimile number for Guarantor or Seller as shall be specified in a
notice given in accordance with this Section 7):

Algonquin Power & Utilities Corp.

2845 Bristol Circle

Oakville, Ontario, Canada L6H 7H7

Attn: General Counsel

Facsimile: 905-465-4514

 

- 3 -



--------------------------------------------------------------------------------

With a copy to (which shall not constitute notice):

Husch Blackwell LLP

4801 Main St., Suite 1000

Kansas City, MO 64112

Attn: James G. Goettsch, Esq.

Facsimile: 816-983-8080

8. Continuing Guaranty. This Guaranty shall remain in full force and effect and
shall be binding on Guarantor, its successors and permitted assigns until all of
the Obligations and all amounts payable under this Guaranty have been
indefeasibly paid, observed, performed or satisfied in full and shall inure to
the benefit of, and be enforceable by, Seller and its successors and permitted
assigns. Notwithstanding the foregoing, this Guaranty shall terminate and
Guarantor shall have no further obligations under this Guaranty upon the valid
termination of the Purchase Agreement (other than those provisions of the
Purchase Agreement that expressly survive such termination); provided that such
termination does not arise as a result of any breach by Buyer of, or failure of
Buyer to perform its obligations under, the Purchase Agreement.

9. Parties in Interest. This Guaranty is solely for the benefit of Seller and
its successors and permitted assigns, and is not intended to, and shall not,
confer any rights or remedies upon any other Person.

10. Governing Law. This Guaranty (as well as any claim or controversy arising
out of or relating to this Guaranty) shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflicts of laws rules thereof that would otherwise require the laws of another
jurisdiction to apply.

11. Submission to Jurisdiction. Guarantor irrevocably agrees that any legal
action or proceeding arising out of or relating to this Guaranty brought by
Seller or its successors or assigns shall be brought and determined in any New
York State or federal court sitting in the City of New York (or, if such court
lacks subject matter jurisdiction, in any appropriate New York or federal
court), and Guarantor hereby irrevocably submits to the exclusive jurisdiction
of the aforesaid courts for itself and with respect to its property, generally
and unconditionally, with regard to any such action or proceeding arising out of
or relating to this Agreement and the transactions contemplated hereby.
Guarantor agrees not to commence any action, suit or proceeding relating thereto
except in the courts described above in New York, other than actions in any
court of competent jurisdiction to enforce any judgment, decree or award
rendered by any such court in New York as described herein. Guarantor further
agrees that notice as provided herein shall constitute sufficient service of
process and the Parties further waive any argument that such service is
insufficient. Guarantor hereby irrevocably and unconditionally waives, and
agrees not to assert, by way of motion or as a defense, counterclaim or
otherwise, in any action or proceeding arising out of or relating to this
Guaranty or the transactions contemplated hereby, (a) any claim that it is not
personally subject to the jurisdiction of the courts in New York as described
herein for any reason, (b) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service

 

- 4 -



--------------------------------------------------------------------------------

of notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) and (c) that (i) the suit, action
or proceeding in any such court is brought in an inconvenient forum, (ii) the
venue of such suit, action or proceeding is improper or (iii) this Guaranty, or
the subject matter hereof, may not be enforced in or by such courts.

12. Severability. Any term or provision of this Guaranty that is invalid or
unenforceable in any situation in any jurisdiction will not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

13. Delivery. This Guaranty may be delivered by facsimile or other electronic
transmission, with such facsimile or other electronic signature constituting an
original for all purposes.

14. Waiver of Jury Trial. GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS GUARANTY.

[Signature page follows]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed and
delivered as of the date first written above by its officer thereunto duly
authorized.

 

ALGONQUIN POWER & UTILITIES CORP. By:   /s/ IAN ROBERTSON   Name: Ian Robertson
  Title:   Chief Executive Officer

By:   /s/ DAVID BRONICHESKI   Name: David Bronicheski   Title:   Chief Financial
Officer

Signature Page to Guaranty



--------------------------------------------------------------------------------

ACCEPTED BY:

 

ATMOS ENERGY CORPORATION

By:   /s/ FRED E. MEISENHEIMER   Name: Fred E. Meisenheimer  

Title:   Senior Vice President and

           Chief Financial Officer

Signature Page to Guaranty